                 Case 2:20-cv-00358-RSM Document 36 Filed 02/23/21 Page 1 of 3




                                                     THE HONORABLE RICARDO S. MARTINEZ
1

2

3

4

5
                              UNITED STATES DISTRICT COURT
6
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
     DERICK D’HAITI,
8                         Plaintiff,
                                                         NO. 2:20-CV-00358-RSM
9          vs.
                                                         ORDER FOR WITHDRAWAL AND
10                                                       SUBSTITUTION OF COUNSEL
     PHILIPS NORTH AMERICA LLC d/b/a
11   PHILIPS HEALTHCARE, a Delaware limited-
     liability company; JONES LANG LASALLE
12   AMERICAS, INC., a Maryland Corporation;
     ABM INDUSTRIES INCORPORATED, a
13   Delaware corporation; ABC Company and XYZ
14   Company,
                          Defendant.
15

16   TO:          THE CLERK OF COURT
17
     AND TO: ALL PARTIES AND COUNSEL OF RECORD
18

19
            Based upon the above Stipulation, it is hereby ORDERED, ADJUDGED, and DECREED
20
     that Stephen G. Skinner of Andrews Skinner, P.S. is hereby withdrawn as counsel for Defendant
21

22   Jones Lang LaSalle Americas, Inc. in this matter.

23

24

25



      ORDER FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL - 1           GARDNER TRABOLSI & MORDEKHOV PLLC
                                                                               A T T O R N E Y S
                                                                           2200 SIXTH AVENUE, SUITE 600
                                                                           SEATTLE, WASHINGTON 98121
                                                                             TELEPHONE (206) 256-6309
                                                                             Facsimile (206) 256-6318
              Case 2:20-cv-00358-RSM Document 36 Filed 02/23/21 Page 2 of 3




                 It is also hereby ORDERED, ADJUDGED, and DECREED that David D. Mordekhov
1
     of GARDNER TRABOLSI & MORDEKHOV PLLC is substituted as counsel for Defendant
2

3    Jones Lang LaSalle Americas, Inc. in this matter.

4           IT IS SO ORDERED.
5           DATED this 23rd day of February 2021.
6

7

8

9
                                                 A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE

11

12

13
     Presented by
14   GARDNER TRABOLSI & MORDEKHOV PLLC

15      /s/ David D. Mordekhov______
     David D. Mordekhov, WSBA #32900
16   Attorney for Defendant Jones Lang LaSalle Americas, Inc.
17
     ANDREWS SKINNER, PS
18
     /s/ with authority________________
19   Stephen Skinner, WSBA No. 17317
     Attorneys for Defendant Jones Lang LaSalle America, Inc.
20

21
     EMERALD LAW GROUP, PLLC
22
     /s/ with authority________________
23   Donna L. Mack, WSBA No. 30875
     Attorneys for Plaintiff
24

25   REED McCLURE



      ORDER FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL - 2       GARDNER TRABOLSI & MORDEKHOV PLLC
                                                                           A T T O R N E Y S
                                                                       2200 SIXTH AVENUE, SUITE 600
                                                                       SEATTLE, WASHINGTON 98121
                                                                         TELEPHONE (206) 256-6309
                                                                         Facsimile (206) 256-6318
              Case 2:20-cv-00358-RSM Document 36 Filed 02/23/21 Page 3 of 3




     /s/ with authority_________________
1    Jason E Vacha, WSBA No. 34069
     Attorneys for Defendant ABM Industries, Inc.
2

3    HOLT WOODS & SCISCIANI, LLP

4    _/s/ with authority_________________
     Anthony R. Scisciani III, WSBA No. 32342
5    Kelsey L. Shewbert, WSBA No. 51214
     Charissa R. Williams, WSBA No. 54879
6
     Attorneys for Philips North America LLC d/b/a Philips Healthcare
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      ORDER FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL - 3              GARDNER TRABOLSI & MORDEKHOV PLLC
                                                                                  A T T O R N E Y S
                                                                              2200 SIXTH AVENUE, SUITE 600
                                                                              SEATTLE, WASHINGTON 98121
                                                                                TELEPHONE (206) 256-6309
                                                                                Facsimile (206) 256-6318
